Citation Nr: 0904139	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation for one child 
being born with cerebral palsy and one child being stillborn.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied on the 
merits the veteran's claim of entitlement to compensation for 
one child being born with cerebral palsy and one child being 
stillborn.  In October 2008, the veteran testified before the 
Board at a hearing that was held via videoconference from the 
RO.


FINDINGS OF FACT

1.  Entitlement to compensation for one child being born with 
cerebral palsy and one child being stillborn was originally 
denied in a November 1996 rating decision.  The veteran was 
notified of the decision but did not perfect an appeal.  

2.  Evidence received since the November 1996 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied entitlement 
to compensation for one child being born with cerebral palsy 
and one child being stillborn is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran filed an application to reopen her previously 
denied claim in July 2006.  In August 2006, prior to the 
initial AOJ adjudication of her claim, she was provided 
general notice with respect of the requirements for reopening 
a previously denied claim.  This notice appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above, and of the additional notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2006 
notice not only told the veteran what constitutes new and 
material evidence but also advised her of the reasons for the 
previous denial of her claim and what evidence was needed in 
order to be considered new and material.  The veteran was 
additionally provided notice in August 2006 that a disability 
rating or an effective date for the award of benefits would 
be assigned if the benefits sought were awarded, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the 
binding legal nature, however, of her claim, any defect in 
the notice provided to her is not prejudicial.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003) (holding that notice error 
was nonprejudicial where appellant was not entitled to 
benefits as a matter of law); VAOPGCPREC 5-2004 (June 23, 
2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claimed benefit).  

With respect to VA's duty to assist, the Board finds that the 
duty to assist is not applicable in this case, given the 
binding nature of the finding of a legal impediment to 
compensation in this case.  Any defect in VA assistance in 
this case therefore is nonprejudicial, as a remand for 
further development could not possibly change the outcome of 
the decision.  Valiao v. Principi, 17 Vet. App. 229 (2003).

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify her would serve no useful purpose.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claim.

New and Material Evidence

In a November 1996 decision, the RO denied the veteran's 
claim of entitlement to compensation for one child being born 
with cerebral palsy and one child being stillborn.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  The veteran was notified of the denial but failed to 
perfect an appeal.  The decision is therefore considered to 
be final.  

A previously denied claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in July 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, however, because there is no legal entitlement 
to the benefit sought, there is unfortunately no evidence the 
veteran could submit that would be sufficient to reopen her 
claim.  

The veteran contends that she is entitled to compensation for 
one child being born with cerebral palsy and one child being 
stillborn.  She relates the cerebral palsy and the stillbirth 
to the Accutane she was prescribed during service.  Because 
she was known to be pregnant at the time of the prescription, 
and Accutane is known to be associated with serious birth 
defects and risks such as stillbirth, she asserts that she is 
entitled to compensation.  In support of her claim, she 
submitted a January 2008 letter from her daughter's treating 
physician, in which the physician opined that the veteran's 
daughter had congenital defects consistent with causation by 
Accutane.  She additionally submitted duplicate evidence that 
was of record at the time of the last decision in November 
1996:  records showing that she was prescribed Accutane while 
pregnant in service, and records showing that her daughter 
received treatment for ongoing medical problems attributable 
to premature birth and birth defects.

Despite the submission of evidence not of record at the time 
of the last decision in November 1996, the Board is unable to 
reopen the veteran's claim.  

VA may provide compensation for birth defects in very limited 
situations only.  First, VA is authorized to pay a monthly 
allowance for children with spina bifida, provided that 
either the mother or the father of the child is a Vietnam 
veteran, and is presumed to have been exposed to herbicide 
agents as a result of that service.  38 U.S.C.A. § 1805(a) 
(West 2002); 38 C.F.R. § 3.814(a) (2008); Jones v. Principi, 
16 Vet. App. 219 (2002).  Second, VA is authorized to pay a 
monthly allowance for certain other defects where the mother 
is a Vietnam veteran.  38 U.S.C.A. § 1815 (West 2002); 
38 C.F.R. § 3.815 (2008).  There are no other provisions 
which allow for the payment of compensation for birth 
defects.  In this case, neither the stillborn child nor the 
surviving child was born with spina bifida, and the surviving 
child does not have a current diagnosis of spina bifida.  
Significantly, the veteran does not contend otherwise.  In 
addition, the veteran served on active duty from April 1986 
to September 1987, and this service did not include service 
in Vietnam.  Because the veteran did not have service in 
Vietnam during the Vietnam era and neither child was born 
with spina bifida, and the surviving child does not have a 
current diagnosis of spina bifida, compensation under the 
provisions of 38 U.S.C.A. §§ 1805(a), 1815 and 38 C.F.R. 
§§ 3.814(a), 3.815 is not warranted.  Because there are no 
other regulatory provisions which allow for compensation for 
birth defects, there is no evidence the veteran could submit 
that would allow the Board to reopen her claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the 
law and not the evidence is dispositive the Board must deny 
the claim on the grounds of lack of legal merit or the lack 
of entitlement under the law).

It is regrettable that the veteran was prescribed Accutane, a 
drug known to carry high risk of birth defects and premature 
birth, while pregnant.  However, VA may only pay benefits 
within the scope of specific payments authorized by Congress.  
The United States Supreme Court has held that not even the 
temptations of a hard case will provide a basis for ordering 
recovery contrary to the terms of the regulation, for to do 
so would disregard the duty of all courts to observe the 
conditions defined by Congress for charging the public 
treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In 
spite of the regrettable nature of the case, the Board is 
bound by the regulations of the Department.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).  Because 
Congress has not authorized the payment of compensation for 
birth defects except for in the limited situations described 
above, the Board is unable to reopen the veteran's previously 
denied claim or grant the benefits sought.  Thus, the claim 
of entitlement to compensation for one child being born with 
cerebral palsy and one child being stillborn is not reopened 
and the benefits sought on appeal remain denied.  

In conclusion, the Board notes that the veteran's surviving 
daughter has been awarded benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.  
The appellant's arguments in support of entitlement to 
compensation for one child being born with cerebral palsy and 
one child being stillborn essentially constitute a theory of 
equitable relief.  Although the Board denies her claim as a 
matter of law as lacking legal merit, the Board is 
sympathetic to her claim.  The Board, however, is without 
authority to grant her claim on an equitable basis and 
instead is constrained to follow the specific provisions of 
law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Secretary of VA, however, has 
discretionary equitable power to provide relief, and the 
appellant is free to apply to the Secretary of VA and request 
that he exercise his discretionary authority to grant her 
claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 
2002); 38 C.F.R. § 2.7 (2008); see also Darrow v. Derwinski, 
2 Vet. App. 303, 304-06 (1992); Taylor, Harvey.  If the 
appellant decides to seek such equitable consideration by the 
Secretary, she may want to consider contacting her 
representative for assistance.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to entitlement to compensation for one child 
being born with cerebral palsy and one child being stillborn 
has not been submitted.  The claim is therefore denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


